In an action to, inter alia, recover damages for breach of contract, the defendants Joe Lore Contracting Co., Inc., and National Bonding and Accident Insurance Company appeal from stated portions of a judgment of the Supreme Court, Westchester County (Marbach, J.), dated March 11,1982, which, after a nonjury trial, inter alia; was in favor of the plaintiff and against defendant Joe Lore Contracting Co., Inc., in the principal sum of $41,580.45. Judgment affirmed, with costs. The evidence supports the Trial Judge’s findings and conclusions. Mollen, P. J. Titone, Weinstein and Rubin, JJ., concur.